                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

LORENZO PEARSON,                             )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 18-1199-JDT-cgc
                                             )
STATE OF TENNESSEE,                          )
                                             )
       Defendants.                           )


               ORDER DIRECTING ENTRY OF JUDGMENT
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Plaintiff Lorenzo Pearson filed a pro se civil complaint on October 9, 2018, while

he was incarcerated at the Henry County Correctional Facility (Jail) in Paris, Tennessee.

(ECF No. 1.) The Court subsequently issued an order granting leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.) That order also directed Plaintiff to

“notify the Court immediately, in writing,” of any change of address. (Id. at 3.)

       On October 31, 2018, the Court issued an order dismissing the complaint for

failure to state a claim on which relief may be granted but granted leave to file an

amended complaint. (ECF No. 6.) The order notified Plaintiff that if he “fails to file an

amended complaint within the time specified, the Court will assess a strike pursuant to 28

U.S.C. § 1915(g) and enter judgment.” (Id. at 6.) However, Plaintiff’s copy of that
order, sent to his address of record at the Jail, was returned undeliverable on November

19, 2018, marked “Return to Sender,” “Attempted – Not Known,” and “Unable to

Forward.” (ECF No. 7.)

      Because Pearson has provided no current address and has not filed an amended

complaint, judgment will be entered in accordance with the October 31, 2018, order

dismissing the complaint for failure to state a claim, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of

Appellate Procedure 24(a), that an appeal by Pearson would not be taken in good faith.

Leave to appeal in forma pauperis is DENIED.

      For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Pearson, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            2
